GARY M. GAERTNER, Presiding Judge,
dissenting.
I respectfully dissent. After reviewing the record, I am convinced that, if any error occurred due to the trial court’s refusal to give the requested withdrawal instructions, it was harmless error. I am of the further opinion that remanding this *707case is ill-advised and goes against the principles of judicial economy.
At trial, respondent adduced evidence of circuity of travel, loss of access, reduction of area, inconvenience, etc. It is undisputed that the evidence complained of was properly admitted as evidence affecting the fair market value and highest and best use of the condemned property. State ex rel. State Highway Commission v. Galeener, 402 S.W.2d 336, 340 (Mo.1966); State ex rel. State Highway Commission v. Nickerson, 578 S.W.2d 916, 919 (Mo. banc 1979). The majority objects, not to the admission of the above evidence, but to the manner of its admission. The majority opinion states that the testimony “was based upon the impact those items had on the conduct of landowners’ business not on the impact they had on the market value of the land.” I cannot agree with this determination. In the record, respondents state quite often that they are not seeking compensation for business losses. Rather, they are merely trying to show that the State, through the Highway Commission, interfered with the property’s highest and best use. This argument is perfectly proper. Id.
Furthermore, even if the majority is correct and the questioned evidence did have an “improper impact,” the evidence is still admissible because it can be admitted for two other reasons; its effect on the property’s fair market value, and its effect on the property’s highest and best use. This court’s latest pronouncement on the instant issues, State ex rel. Hwy. Com’n v. Lynch Toyota, 830 S.W.2d 481 (Mo.App., E.D.1992), dealt with withdrawal instructions on issues of general benefits and detriments. This court held that the court’s refusal to give the requested withdrawal instructions was error. Id. at 489. However, because it did not prevent the State from arguing its position during closing argument, the error was harmless. Id.
Strikingly similar conditions exist in the case before us. The Commission requested, and the court refused, the withdrawal instruction. This action was error. However, nothing prevented the Commission from arguing its point to the jury; in fact, an examination of the record reveals that counsel for appellant did make this very argument during his closing. Moreover, counsel for appellant interposed numerous objections to evidence concerning so-called “business losses.” Each time an objection was lodged, either opposing counsel or the court stated that the evidence was admissible to show either diminution of value or restriction of the property’s highest and best use. Both are proper grounds for admission of the testimony. State ex rel. Mo. Hwy. & Transportation Com’n v. Horine, 776 S.W.2d 6, 12 (Mo. banc 1989); Lynch Toyota, 830 S.W.2d at 485. The jury heard each of these objections as well as the responses. The proper grounds for admission of the testimony must have been completely obvious.
Furthermore, in response to one of the above objections during closing argument, the following exchange occurred:
THE COURT (To the jury): Any inference that you should make any award on the grounds of loss of business you should not do that.
MR CARTER (Respondent’s counsel): That’s correct.
A withdrawal instruction, if one had been given, could not have made the jury’s duty any more obvious than the above admonition by the court and the ensuing agreement by respondent’s counsel.
In the interest of judicial economy, I feel the trial court’s judgment should be upheld. On remand, all evidence in the instant record will be properly admissible, as will all other facets of the record. The only difference on remand will be the utilization of a short instruction given after both sides rest. I see no sense in requiring this, especially when the trial judge gave the virtual equivalent of the instruction in the form of an admonition to the jury during closing argument. Any error, I feel, is certainly harmless, and I would affirm the judgment of the trial court.